Citation Nr: 9935246	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York



THE ISSUE

1. Entitlement to an increased rating for the service-
connected residuals of left frozen foot, currently rated as 
20 percent disabling.  

2. Entitlement to an increased rating for the service-
connected residuals of right frozen foot, currently rated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to August 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the RO which 
assigned separate 20 percent ratings for each foot effective 
on April 16, 1997.  

By rating action in May 1998, the RO found that the decision 
to assign separate ratings for the service-connected cold 
injury residuals prior to January 12, 1998 was clearly and 
unmistakably erroneous on the basis that the new rating 
criteria had become effective on that date.  



REMAND

The veteran's bilateral residuals of frozen feet is currently 
rated under Diagnostic Code 7122.  Each foot is rated as 20 
percent disabling.  The rating schedule criteria for 
evaluating cold injury residuals, which was formerly 
designated as residuals of frozen feet (immersion foot), 
changed on January 12, 1998 and was revised again on August 
13, 1998.  

The veteran filed his claim for an increased rating for the 
service-connected residuals of frozen feet in April 1997.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply. Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Therefore, the Board must apply the more 
favorable of the old and new rating criteria to the veteran's 
claim.  

The general rating formula for cold injury residuals under 
the new rating criteria, pursuant to the revisions effective 
on January 12, 1998, is as follows: Cold injury residuals 
with pain, numbness, cold sensitivity, or arthralgia, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts warrants a 30 percent rating. Amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (hand, foot, ear, nose) 
is to be evaluated separately and the ratings are combined, 
if appropriate, in accordance with 38 C.F.R. §§ 4.25 and 
4.26.  38 C.F.R. § 4.104 including Diagnostic Code 7122 
(1998).

The general rating formula for cold injury residuals under 
the new rating criteria, following the revisions effective on 
August 13, 1998, is as follows: A 30 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
Amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes. Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc. should also be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  In addition, each 
affected part (e.g., hand, foot, ear, nose) should be 
evaluated separately and the ratings should be combined in 
accordance with 38 C.F.R. §§ 4.25 and 4.26. 63 Fed. Reg. 
37778-37779 (1998).  

The most recent VA examination of the service-connected 
residuals of frozen feet was conducted in August 1998.  The 
Board has reviewed the findings shown on that examination and 
finds that the examination report is inadequate for the 
purpose of evaluating the severity of the veteran's service-
connected frozen foot residuals in light of the new rating 
criteria.  The examiner did not address the specific criteria 
of Diagnostic Code 7122 or provide any indication that x-ray 
studies of the feet have been done.  Consequently, a 
contemporary VA examination for the purpose of addressing the 
newly implemented diagnostic criteria is necessary.  

In May 1998, the veteran testified that he had received 
treatment for his service connected residuals of frozen feet 
at the VA Medical Center during that year.  The RO should 
obtain all recent VA outpatient records not already in the 
claims file.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO obtain all VA outpatient 
records of the veteran dated from June 
1998 to the present, particularly records 
of treatment from the VA Medical Center 
identified by the veteran.  The RO should 
take appropriate steps to contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for non-VA health care 
providers who have treated him for 
complaints regarding his service-
connected residuals of frozen feet.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All records obtained 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
residuals of frozen feet.  All indicated 
tests, including x-ray studies of each 
foot must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should elicit 
from the veteran and record a full 
medical history and report detailed 
clinical findings in connection with the 
evaluation.  The examiner should be 
requested to report findings responsive 
to the new rating criteria.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  In 
its adjudication, the RO should consider 
both the new and old rating criteria for 
bilateral frozen feet.  The rating 
criteria which allows for the higher 
evaluation should be applied with 
consideration given to the effective date 
of the change in regulations.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


